Citation Nr: 0412441	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  01-06 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for right knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for osteoporosis of the spine.

3.  Entitlement to a compensable evaluation for liver damage 
due to non-steroidal medication.

4.  Entitlement to a compensable evaluation in excess of 10 
percent disabling for spastic colon.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), which 
granted a 10 percent evaluation for spastic colon, denied 
entitlement to increased evaluations and TDIU for the 
remaining issues on appeal.  In November 2003 the veteran 
testified before the undersigned VLJ at a hearing held at the 
RO.

The issues of entitlement to an increased rating for spastic 
colon, for liver damage and entitlement to TDIU are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  




FINDINGS OF FACT

1.  In November 2003 prior to the promulgation of a decision 
in the appeal, the veteran submitted a written withdrawal of 
his appeal seeking entitlement to an increased rating for 
right knee chondromalacia.

2.  In November 2003 prior to the promulgation of a decision 
in the appeal, the veteran submitted a written withdrawal of 
his appeal seeking entitlement to an increased rating for 
osteoporosis of the spine.


CONCLUSIONS OF LAW

1.  As the veteran withdrew his appeal for an evaluation in 
excess of 10 percent for right knee chondromalacia, there is 
no allegation of error of fact or law for the Board to 
consider with respect to the claim of entitlement to service 
connection for chondromalacia.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2003).

2.  As the veteran withdrew his appeal for a compensable 
evaluation for osteoporosis of the spine, there is no 
allegation of error of fact or law for the Board to consider 
with respect to the claim of entitlement to service 
connection for osteoporosis of the spine.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2003).  

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2003).  

A substantive appeal was received at the RO on July 9, 2001 
and was signed and submitted by the veteran.  On the day of 
his November 4, 2003 hearing, the veteran submitted a signed 
statement stating that he wished to withdraw his claims for 
entitlement to increased ratings for the right knee 
chondromalacia and the lumbar spine.  

The appellant has withdrawn his appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Therefore, the provisions of the Veterans 
Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal seeking entitlement to a rating in excess of 10 
percent disabling for right knee chondromalacia has been 
withdrawn, and the appeal is dismissed.

The appeal seeking entitlement to a rating in excess of 10 
percent for osteoporosis of the spine has been withdrawn, and 
the appeal is dismissed.


REMAND

The veteran contends that his liver disorder and his colon 
disorder are more severe than currently evaluated.  He also 
contends that his service connected disabilities, including a 
recently service connected heart disability render him 
unemployable.  The most recent VA examination addressing the 
veteran's liver and colon disorders is dated in March 2001.  
Since that time, the veteran has alleged in his hearing 
testimony and elsewhere that both conditions have worsened.  
He has submitted medical evidence showing recent treatment or 
findings pertaining to these disorders subsequent to the 2001 
VA examination. 

Prior to the initiation of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
significantly expanded the VA's duty to notify and duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
and to ensure full compliance with due process requirements 
requires a remand in this matter.  The Board notes that he 
has yet to be given a duty to assist letter in compliance 
with Quartuccio regarding these issues currently on appeal.  

Finally, regarding the TDIU issue on appeal, the Board notes 
that while this appeal has been pending, service connection 
was granted for a heart disorder, a left foot disorder and a 
left eye cataract in a December 2002 decision.  These 
disorders must be factored in determining entitlement to TDIU 
benefits.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA examination to determine the nature 
and severity of his liver and colon 
disabilities.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed, and all 
manifestations of current disability 
should be described in detail.  The 
examiner should comment as to whether the 
veteran's symptoms of spastic colon are 
severe with diarrhea or alternating 
diarrhea and constipation with more or 
less constant distress.  Regarding the 
liver the examiner should determine 
whether it results in daily fatigue, 
malaise and anorexia, requires dietary 
restriction or continuous medication or 
causes incapacitating episodes.  If 
incapacitating episodes are reported, the 
symptoms and duration of such episodes 
should be reported.  Additionally, the 
examiner should also review pertinent 
aspects of the veteran's medical and 
employment history, and comment on the 
effects of the service-connected liver 
and colon disabilities upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work place.  

3.  After completion of #1 and 2.  The 
VBA AMC should arrange for a VA 
comprehensive examination for the purpose 
of ascertaining the veteran's ability to 
obtain and retain substantially gainful 
employment due to all service-connected 
disabilities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and the examiner should state that 
the claims file was reviewed in the 
examination report.  The examiner must be 
requested to express an opinion as to the 
impact of the veteran's service connected 
disabilities on his ability to obtain and 
retain substantially gainful employment.  
The service connected disabilities are as 
follows:  spastic colon, osteoporosis of 
the spine, chondromalacia of the right 
knee, left foot condition, liver damage, 
heart status post myocardial infarction 
and posterior subcapsular cataract of the 
left eye.  The examiner must express an 
opinion as to whether the disabilities 
have rendered the veteran unable to work 
or unemployable.  The examiner must 
furnish an opinion as to the 
manifestations and severity of each 
identified disability, and the effect of 
the veteran's disability/ies on his 
ability to work.  The VA examiner should 
state whether such disability/ies is/are 
susceptible to improvement through 
appropriate treatment.  The examiner must 
determine whether these disabilities, 
alone or in combination render the 
veteran unable to work.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  After the development requested above 
is completed to the extent possible, the 
VBA AMC should readjudicate the claims.  
If the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
period of time within which to respond 
thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



